[Cite as State v. Hall, 2016-Ohio-909.]


STATE OF OHIO                      )                 IN THE COURT OF APPEALS
                                   )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                        C.A. No.       27942

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JUSTIN LEE HALL                                      COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 13 02 0584

                                  DECISION AND JOURNAL ENTRY

Dated: March 9, 2016



        SCHAFER, Judge.

        {¶1}     Defendant-Appellant, Justin Hall, appeals the judgment of the Summit County

Court of Common Pleas denying his “Motion for Sentencing Hearing Due to Void Sentence.”

For the reasons set forth below, we affirm.

                                                I.

        {¶2}     As a result of a plea agreement, Hall pled guilty to one count of vandalism in

violation of R.C. 2909.05(B)(2), a fifth-degree felony, and one count of theft in violation of R.C.

2913.02(A)(1), a first-degree misdemeanor. The trial court sentenced Hall to serve 120 days in

jail on the theft offense and ordered Hall to complete 18 months community control on the

vandalism offense. At the sentencing hearing, the trial court explicitly admonished Hall that any

violation of his community control could result in the court imposing a one-year prison sentence

on the vandalism count, pursuant to former R.C. 2929.15(B)(1)(c).            The trial court then
                                                  2


remanded Hall to jail to begin serving the sentence on the misdemeanor. Hall did not appeal his

sentence.

          {¶3}   Hall subsequently violated his conditions of community control and obtained a

new criminal case in 2015, in which he pled guilty to forgery. On March 3, 2015, the trial court

sentenced Hall to 12 months in prison on the community control violation and ran that sentence

concurrent with the original sentence for the vandalism offense, but imposed no additional

sanction on the theft offense as Hall had already completed his jail term for that offense. The

trial court also imposed an eight-month prison sentence on the forgery offense and ordered that

sentence to be served concurrently with the time for the vandalism/community control violation

offenses. Hall did not object at any time during the sentencing hearing and did not appeal his

sentence. On August 18, 2015, Hall filed a Motion for Sentencing Hearing Due to Void

Sentence. The trial court denied Hall’s motion.

          {¶4}   Hall filed this timely appeal, presenting one assignment of error for this Court’s

review.

                                       Assignment of Error

          The trial court erred in refusing to resentence the Appellant whose sentence
          was void because the trial court ignored the requirements of R.C.
          2929.14(C)(4) which mandates that findings of facts must be made by the
          court when issuing consecutive sentences and because R.C. 2929.41 requires
          that notice must be given when a trial court[] sentences an individual to
          consecutive sentences for misdemeanor and felony offenses.

          {¶5}   In his sole assignment of error, Hall argues that the trial court erred by denying

his “Motion for Sentencing Hearing Due to Void Sentence” because the trial court failed to make

the necessary findings and give proper notice prior to imposing consecutive sentences on the

vandalism and theft offenses. Thus, Hall argues that his sentence is void. We disagree.
                                                  3


       {¶6}    After a careful review of the record, we are unable to agree with Hall that the trial

court imposed consecutive sentences for his theft and vandalism convictions. The trial court’s

July 5, 2013 sentencing entry is silent as to whether Hall’s sentences on the theft and vandalism

offenses were to run concurrently or consecutively to one another. Thus, pursuant to R.C.

2929.41, we determine that the trial court ordered Hall’s sentences for vandalism and theft to be

served concurrently to one another. See State v. Marbury, 10th Dist. Franklin No. 03AP-233,

2004-Ohio-3373, ¶ 68 (concluding that a defendant’s sentences are presumed to run concurrently

as a matter of law if the trial court’s sentencing entry is silent as to whether the sentences are to

be served consecutively or concurrently). As such, there is no factual underpinning in the record

that supports Hall’s argument on this point and we determine that that the trial court did not err

in denying Hall’s “Motion for Sentencing Hearing Due to Void Sentence.”

       {¶7}    Even assuming arguendo that the trial court did err by sentencing Hall to serve

consecutive sentences without complying with the dictates of R.C. 2929.14(C)(4), Hall’s

argument would still be barred by the doctrine of res judicata. “The doctrine of res judicata

prevents repeated attacks on a final judgment and applies to all issues that were or might have

been previously litigated.” (Internal quotations and citation omitted.) State v. Lowe, 9th Dist.

Summit No. 27199, 2014–Ohio–1817, ¶ 6.                Hall could have challenged the trial court's

compliance with the consecutive sentencing statute in 2013 in his direct appeal, which he failed

to undertake. Therefore, his argument is now barred by res judicata. See State v. Sanders, 9th

Dist. Summit No. 27189, 2014-Ohio-5115, ¶ 5-6 (concluding that a trial court’s imposition of

consecutive sentences without complying with R.C. 2929.14(C)(4) does not void that sentence

and that res judicata applies if the issue is not addressed on direct appeal).

       {¶8}    Accordingly, Hall’s assignment of error is overruled.
                                                 4


                                                III.

       {¶9}    Hall’s sole assignment of error is overruled and the judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT



HENSAL, P. J.
MCGRATH, J.
CONCUR.

(McGrath, J., retired, sitting by assignment pursuant to §6(C), Article IV, Constitution.)
                                          5


APPEARANCES:

JONATHAN T. SINN, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.